
	
		II
		110th CONGRESS
		1st Session
		S. 424
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2007
			Ms. Collins (for herself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To require the Secretary of the Army to carry out the
		  Penobscot River Restoration Project.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Penobscot River Restoration
			 Act.
		2.Penobscot River
			 restoration project
			(a)FindingsCongress finds that—
				(1)the Penobscot
			 River Restoration Project (referred to in this section as the
			 Project) is—
					(A)a project to
			 restore the natural flow of the largest watershed of the State of Maine, at a
			 cost of $50,000,000 over a term of 5 years; and
					(B)a partnership
			 among the State of Maine, the Department of Interior, the National Park
			 Service, the United States Fish and Wildlife Service, the Bureau of Indian
			 Affairs, the Penobscot Indian Nation, the Atlantic Salmon Federation, PPL, the
			 Natural Resources Council of Maine, American Rivers, Maine Audubon, and Trout
			 Unlimited;
					(2)the goals of the
			 Project are—
					(A)to open up 100
			 percent of the historic habitat of the Penobscot River for species, such as the
			 endangered shortnose sturgeon; and
					(B)to greatly
			 improve access to more than 1,000 miles of the Penobscot River for endangered
			 Atlantic salmon;
					(3)the Project,
			 which involves removing 2 dams and bypassing another, is 1 of the largest, most
			 creative river restoration projects in the history of the United States;
				(4)through
			 collaboration with dam owners, the Project will maintain virtually all of the
			 hydroelectric generation on the Penobscot River through a series of energy
			 enhancements farther up the Penobscot watershed;
				(5)the Project will
			 have far-ranging benefits for migratory birds, a variety of riverine and
			 estuarine wetlands, and endangered species, including Atlantic salmon and 10
			 other species of diadromous fish; and
				(6)the Project will
			 help revive the social, cultural, and economic traditions of the second largest
			 river in New England.
				(b)Restoration
			 project
				(1)In
			 generalThe Secretary of the Army, acting through the Chief of
			 Engineers (referred to in this section as the Secretary), shall
			 carry out the Project substantially in accordance with the plan described in
			 Lower Penobscot River Multiparty Settlement Agreement, dated June 2004, subject
			 to a determination by the Secretary that the plan is—
					(A)cost-effective,
			 technically sound, and environmentally acceptable; and
					(B)in the best
			 interest of the United States.
					(2)Use of existing
			 studiesThe Secretary shall expedite the feasibility and
			 pre-construction, engineering, and design of the Project by using, to the
			 maximum extent practicable, any applicable study prepared by the State of Maine
			 or any other non-Federal interest of the Project.
				(3)Cost
			 sharing
					(A)In
			 generalThe non-Federal share of the cost of the Project shall be
			 35 percent, including the provision of—
						(i)any
			 land, easement, or right-of-way required to carry out the Project; and
						(ii)any relocation,
			 determination of property value, or other non-Federal contribution required to
			 carry out the Project.
						(B)Credit for
			 studies and monitoringThe cost of any study or pre-Project
			 monitoring shall be credited to the non-Federal share under subparagraph
			 (A).
					(4)Non-Federal
			 interestNotwithstanding section 221(b) of the Flood Control Act
			 of 1970 (42 U.S.C. 1962d–5b(b)), a nonprofit entity may be considered to be a
			 non-Federal interest of the Project.
				
